 Case 5:17-cv-02514-JGB-SHK Document 252-2 Filed 04/06/20 Page 1 of 4 Page ID
                                  #:5147




 1
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT
 6                     CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION
 7
 8   RAUL NOVOA, JAIME CAMPOS
     FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
 9   RAMON MANCIA individually and on SHKx
10   behalf of all others similarly situated,
                           Plaintiffs,        [PROPOSED] ORDER GRANTING
11                                            PLAINTIFFS’ EX PARTE
     v.                                       APPLICATION FOR TEMPORARY
12
                                              RESTRAINING ORDER
13   THE GEO GROUP, INC.,
                           Defendant.
14
15
16
17
18
19
20
21
22
23
24
25
26

     [PROPOSED] ORDER GRANTING PLAINTIFFS’                       5:17-cv-02514-JGB
     EX PARTE APPLICATION FOR TEMPORARY
     RESTRAINING ORDER


                                                             `
 Case 5:17-cv-02514-JGB-SHK Document 252-2 Filed 04/06/20 Page 2 of 4 Page ID
                                  #:5148




 1             The Court has reviewed Plaintiffs’ Motion for Temporary Restraining Order and
 2   Memorandum of Points and Authorities in Support Thereof, all supporting exhibits and
 3   declarations and any response filed by Defendants. Based on that review, the Court finds
 4   that immediate injunctive relief in the form of a temporary restraining order should be
 5   issued. In particular, the Court finds as follows:
 6             1.      COVID-19 is a disease that has reached pandemic status. It spreads easily
 7   from person to person. The Court adopts and incorporates its discussion of the threat
 8   posed by COVID-19 as set forth in Hernandez v. Wolf, No. 5:20-cv-00617-TJH (KS)
 9   (C.D. Cal. Apr. 1, 2020). Based on the facts in that record (of which the Court takes
10   judicial notice) and the facts set forth in the record here by Plaintiffs’ the Court finds
11   that Plaintiffs are likely to succeed on the merits of their claim that Plaintiffs face
12   imminent and irreparable harm from participating in the Housing Unit Sanitation Policy
13   (“HUSP”) program without sufficient protective safeguards and equipment in light of
14   the exceptional risks posed by COVID-19.
15             2.      Plaintiffs are likely to suffer irreparable harm in the absence of the issuance
16   of a temporary restraining order. Plaintiffs are Class Members1 who provide janitorial
17   and other work services at Defendant’s detention facilities. By participating in the
18   HUSPs, Class Members risk illness and death since they perform those services without
19   personal protective equipment or sufficient disinfectant and sanitary supplies. Being
20
21
     1
22       Class Members include any person who is (a) civilly detained at any GEO immigration detention
         center in the United States and (b) subject to a GEO Housing Unit Sanitation Policy (HUSP) at any
23       point during their detention excluding (1) individuals detained in GEO’s family residential detention
         facility in Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in Alexandria,
24       Louisiana; (3) any individual detained in the custody of the U.S. Marshall or any other law
         enforcement agency at a GEO facility where the company also detains civil immigration detainees
25
         pursuant to contracts with ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE
26       Processing Center in Aurora, Colorado at any time before October 22, 2014. Dkt. No. 229 at 2.
                                                            1
         PROPOSED] ORDER GRANTING PLAINTIFFS’                                               5:17-cv-02514-JGB
         EX PARTE APPLICATION FOR TEMPORARY
         RESTRAINING ORDER


                                                                                        `
 Case 5:17-cv-02514-JGB-SHK Document 252-2 Filed 04/06/20 Page 3 of 4 Page ID
                                  #:5149




 1   required to clean those facilities, in particular the common areas where detainees gather
 2   and interact, nearly guarantees exposure to COVID-19.
 3          And the potential threat of contracting COVID-19 constitutes irreparable harm.
 4   Class Members include older adults and people with underlying medical conditions that
 5   increase their likelihood of severe illness or death if they contract COVID-19. Those
 6   patients in high-risk categories who do not die from COVID-19 should expect a
 7   prolonged recovery, including the need for extensive rehabilitation. For these reasons,
 8   public health experts have concluded that people with these characteristics in
 9   institutional settings such as immigration detention centers are at grave risk of severe
10   illness and death.
11          The risk of irreparable harm likewise exists for those Class Members who do not
12   possess underlying conditions which make them especially vulnerable to COVID-19.
13   According to the U.S. Centers for Disease Control and Prevention, COVID-19 creates
14   serious illness in 16% of all cases, and 38% of those hospitalized for COVID-19 have
15   been people between 20–54 years old.
16          3.     The balance of equities also favors injunctive relief. Class Members face
17   the risk of serious illness or death from COVID-19. By contrast, if GEO must find other
18   workers, or provide additional supplies and PPE to the Class Members who participate
19   in the HUSP, it will suffer only a monetary impact in terms of higher costs. A balancing
20   of the health and welfare, including potential death, of Class Members against increased
21   expenditures for GEO results in a finding that supports injunctive relief.
22          4.     Finally, injunctive relief is in the public interest. Protecting public health
23   and safety is clearly in the public interest. Movants seek injunctive relief to prevent the
24   spread of a pandemic. The relief requested will benefit everyone who lives or works in
25   GEO’s facilities. This factor supports injunctive relief.
26
                                                  2
      PROPOSED] ORDER GRANTING PLAINTIFFS’                                    5:17-cv-02514-JGB
      EX PARTE APPLICATION FOR TEMPORARY
      RESTRAINING ORDER


                                                                          `
 Case 5:17-cv-02514-JGB-SHK Document 252-2 Filed 04/06/20 Page 4 of 4 Page ID
                                  #:5150




 1         Therefore, the Court finds that Plaintiff’s Motion for Temporary Restraining
 2   Order should be, and hereby is GRANTED. The Court hereby ORDERS THAT:
 3
 4         ____ Defendant GEO shall immediately halt the use of any in the provision of
 5                work or services under the HUSP.
 6                   or
 7          ____ Defendant GEO shall equip those Class Members who provide HUSP
 8                services with protective clothing and antiseptic supplies in accordance with
 9                the Centers for Disease Control and Prevention, Interim Guidance on
10                Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
11                Detention Facilities, and conduct weekly testing of all Class Members who
12                participate in the HUSP to detect and protect against the threat of death
13                or serious illness from COCIV-19.
14
15         The Court finds that this order should issue without the need for Plaintiffs to post
16   any security or bond. The Court also finds issuance of this order on an ex parte basis is
17   justified based on the representation by Plaintiffs that they informed counsel for
18   Defendants of the substance of their Application for a temporary restraining order
19   requiring COVID-19 prevention measures for Cationwide HUSP class by email on
20   March 18, 2020 and by phone on April 6, 2020 but counsel for defendants could not
21   state whether they oppose the filing of the Application.
22
23   Issued at ___ am/pm, this ___ day of April, 2020.
24
25                                           UNITED STATES DISTRICT JUDGE
26
                                                3
     PROPOSED] ORDER GRANTING PLAINTIFFS’                                   5:17-cv-02514-JGB
     EX PARTE APPLICATION FOR TEMPORARY
     RESTRAINING ORDER


                                                                        `
